Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Donald Kent Blaine,
(OI File No. 4-09-40801-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1070
Decision No. CR3427

Date: October 20, 2014

DECISION

Petitioner, Donald Kent Blaine, was employed by his wife’s company, Respi-Test, which
provided in-home oximetry testing. He was convicted on one felony count of making
false statements in a health care matter. Based on his conviction, the Inspector General
(.G.) has excluded him for twenty years from participation in the Medicare, Medicaid,
and all federal health care programs, as authorized by section 1128(a)(1) of the Social
Security Act (Act). Petitioner concedes that he is subject to exclusion but challenges its
length. For the reasons discussed below, I find that the 1.G. properly excluded Petitioner
Blaine and that the twenty-year exclusion falls within a reasonable range.

I. Background

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program (which includes Medicaid). 42 C.F.R. § 1001.101(a).
In a letter dated February 28, 2014, the I.G. notified Petitioner that he was excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
twenty years because he had been convicted of a criminal offense related to the delivery
of an item or service under the Medicare or a state health care program. The letter
explained that section 1128(a)(1) of the Act authorizes the exclusion. LG. Ex. 1.

Petitioner concedes that he was convicted and is subject to exclusion under section
128(a)(1). P. Br. at 1-2; see Order and Schedule for Filing Briefs and Documentary
Evidence at 1 (May 29, 2014). The parties agree that this case does not require an in-
person hearing. I.G. Br. at 9; P. Br. at 9. Each party submitted an initial brief (I.G. Br.;
P. Br.). The I.G. submitted two exhibits (I.G. Exs. 1-2) and a reply brief (I.G. Reply). In
the absence of an objection, I admit into evidence IG. Exs. 1-2.

IL. Issue
Because the parties agree that the I.G. has a basis upon which to exclude Petitioner from

program participation, the sole issue before me is whether the length of the exclusion
(twenty years) is reasonable.

III. Discussion

Petitioner Blaine was the Medicare billing agent for his wife’s company, Respi-Test. P.
Br. at 5. In that capacity, he billed Medicare, Medicaid, and various private insurers for
sleep studies. P. Br. at 5-6. However, the company did not perform sleep studies; it
provided less comprehensive and less expensive oximetry testing services. P. Br. at 4-5.
Petitioner Blaine was charged in a multi-count criminal indictment, and, on July 11,
2013, pled guilty in Federal District Court for the Eastern District of North Carolina to
one felony count of making a false statement in a health care matter, in violation of 18
U.S.C. § 1035. IG. Ex. 2 at 1,2. The court sentenced him to 60 months (5 years) in
prison, and ordered him to pay $4,782,569.90 in restitution. I.G. Ex. 2 at 11.

Based on the aggravating factors in this case, and the
absence of any mitigating factor, the twenty-year exclusion
falls within a reasonable range.

Aggravating factors. An exclusion under section 1128(a)(1) must be for a minimum
period of five years. Act § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a); 1001.2007(a)(2).
Federal regulations set forth criteria for lengthening exclusions beyond the five-year
minimum. 42 C.F.R. § 1001.102(b). Evidence that does not pertain to one of the
aggravating or mitigating factors listed in the regulations may not be used to decide
whether an exclusion of a particular length is reasonable.

'T make this one finding of fact/conclusion of law.
Among the factors that may serve as bases for lengthening the period of exclusion are the
two that the IG. cites to justify the period of exclusion in this case: 1) the acts resulting
in the conviction, or similar acts, resulted in a financial loss to Medicare and state health
care programs of $5,000 or more; and 2) the sentence imposed by the court included
incarceration. 42 C.F.R. § 1001.102(b)(1) and (5). The presence of an aggravating factor
or factors not offset by any mitigating factor or factors justifies lengthening the
mandatory period of exclusion.

Petitioner concedes the aggravating factors but argues that they are insufficient to justify
extending the period of exclusion beyond the mandatory five years. P. Br. at 2.

Financial loss to Medicare and Medicaid programs (42 C.F.R. § 1001.102(b)(1)).
Petitioner’s actions resulted in program financial losses many times greater than the
$5,000 threshold for aggravation. The sentencing judge ordered him to pay a whopping
$4,782,569.90 in restitution to the victims of his crime. Of this amount, he was to pay
$3,259,420.01 to the Medicare and Medicaid programs ($2,035,311.78 to Medicare and
$1,224,108.23 to Medicaid), with the rest payable to a long list of private insurers. LG.
Ex. 2 at 5-7.

Petitioner challenges the alleged amount of program losses. He concedes that the
company “upcoded,” i.e., billed for services that were more complicated and expensive
than the ones provided, but argues that the company, nevertheless, provided beneficial
services that had some value. In his view, the amount of program losses should be
reduced by the value of the services provided. He offers no evidence as to what that
value might have been. In any event, the criminal court determined the amount of
restitution, presumably after the parties presented their evidence and arguments, and I
defer to the court’s findings.

Restitution has long been considered a reasonable measure of program losses. Jason
Hollady, M.D., DAB No. 1855 (2002). I consider the enormity of the program’s financial
losses here an exceptionally aggravating factor that compels a period of exclusion
significantly longer than the five-year minimum. See Jeremy Robinson, DAB No. 1905
(2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Petitioner also asserts that approximately $300,000 has already been paid in restitution,
and suggests that this justifies decreasing the period of exclusion. P. Br. at 7. His
argument fails because the regulations direct me to consider the entire amount of
financial loss “regardless of whether full or partial restitution has been made.” 42 C.F.R.
§ 1001.102(b)(1).

Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court sentenced Petitioner to a
substantial period of incarceration — 60 months — which underscores the seriousness of
his crimes. I.G. Ex. 3 at 1.

Any period of incarceration, no matter how short, justifies increasing the period of
exclusion. Generally, the longer the jail time, the greater the increase, because a lengthy
sentence evidences a more serious offense. See Jeremy Robinson, DAB No. 1905; Jason
Hollady, M.D., DAB No. 1855 at 12 (characterizing a nine-month incarceration as
“relatively substantial”); Stacy Ann Battle, DDS., DAB No. 1843 (2002) (finding that
four months in a halfway house, followed by four months home confinement, justifies
lengthening the period of exclusion); Brenda Mills, M.D., DAB CR1461, aff'd DAB No.
2061 (2007) (finding that six months home confinement justifies increase in length of
exclusion). Indeed, that the court sentenced Petitioner Blaine to such a lengthy period of
incarceration defeats all of his arguments that he was merely an ill-informed employee
whose only real crime was following the instructions given by others (such as his wife),
who were in a better position to know that they were violating the law.

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and 3) a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c).

Obviously, because Petitioner’s felony conviction involved program financial losses
many times greater than $5,000, the first factor does not apply here. Nor does Petitioner
claim any mental, physical, or emotional condition that reduced his culpability.

Petitioner claims that, in an incident apparently unrelated to his crimes, he and his wife
discovered that one of the company’s respiratory therapists falsified test results. They
informed the home health agency that had requested the services and the North Carolina
Respiratory Care Board. The company also retested the affected patients and reimbursed
insurers.

“Tt is entirely Petitioner’s burden” to show that his cooperation resulted in others being
convicted or excluded, or additional cases being investigated or excluded, or a civil
money penalty being imposed. Stacey R. Gale, DAB No. 1941 at 9 (2004). Section
1001.102(c)(3) “should be viewed narrowly (i.e., that it is designed to accommodate
‘only significant cooperation’).” Marcia C. Smith, DAB No. 2046 at 10 (2006). The
regulation is “designed to authorize mitigation for significant or valuable cooperation that
yielded positive results for the state or federal government in the form of a new case
actually being opened for investigation. ...” Marcia C. Smith, DAB No. 2046 at 9,
citing Stacey R. Gale, DAB No. 1941 at 11 (emphasis in the original).
Petitioner has described a situation in which the company was obligated to report its
employee’s actions and return any money it received for the fraudulent testing. Its failure
to do so would have been yet another crime. I am not sure that declining to commit a
wholly separate crime would ever qualify as a mitigating factor. But I need not consider
that issue because Petitioner has not shown that his cooperation resulted in a conviction,
exclusion, investigation, or civil money penalty. He has therefore not established a
mitigating factor to offset the significant aggravating factors cited by the LG.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Jeremy Robinson, DAB No. 1905 at 5; Joann
Fletcher Cash, DAB No. 1725 at 7 (2000), citing 57 Fed. Reg. 3298, 3321 (1992). In this
case, Petitioner’s crime demonstrates that he presents significant risks to the integrity of
health care programs. He engaged in illegal conduct that cost health care programs an
enormous amount of money. He was sentenced to a lengthy period of time in prison. No
mitigating factors offset these aggravating factors.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs, and I sustain as reasonable
the twenty-year period of exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

